DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on June 30, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,214,788 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Claim 2 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 26, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
	Claims 2-7, 9-15, 20, and 23-25 are examined in this office action of which claims 1, 22, and 26 are cancelled by applicant and claims 2-7, 9-14, and 23-25 were amended in the reply dated 6/30/22.
Claim Interpretation
The claims use the term “about” to modify some values in the claim limitations. Applicant notes in paragraph [0019] that “about” is “understood, as used herein, that it is the nominal value indicated ± 10% variation unless otherwise indicated”. As applicant has provided a definition for “about”, this definition is used to interpret the claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Crawford on August 16, 2022.

The application has been amended as follows: 

PLEASE AMEND CLAIM 2 as follows:
2.	A pellet comprising: 
25 wt.% to 75 wt.% of a core  wherein the core comprises: [[(i)]] from93 wt.% to 97 wt.% of an iron ore in the corefrom 3 wt.% to 7 wt.% of a carbonaceous reducing agent, based on the total weight of the core; 
25 wt.% to 75 wt.% of a shell comprising an iron ore in the shell[[;]] wherein the shell contains from 0 wt.% to less than 3 wt.% the carbonaceous reducing agent based on the total weight of the shell; 
and an intermediate region between the core and the shell; 

wherein the core and the shell transition in a manner such that no clearly distinct boundary exists between the core and the shell in a cross-section of the pellet; 


wherein the iron ore in both the core and the shell comprises at least one member selected from the group consisting of hematite, magnetite, limonite, siderite, iron pyrite and goethite; and  
wherein the pellet comprises from greater than 0 wt.% 3 wt.% 

PLEASE AMEND LINE 1 OF CLAIM 3 as follows:
3. 	The pellet of claim 2, wherein the iron ore in both the core and the shell comprises at least

	PLEASE AMEND LINE 1 OF CLAIM 5 as follows:
5. 	The pellet of claim 2, where the iron ore in both the core and the shell comprises at least

	PLEASE AMEND CLAIM 9 as follows:
9. 	The pellet of claim 2, wherein the core comprises 3.1 wt.% of the carbonaceous reducing agent.

PLEASE AMEND CLAIM 10 as follows:
10. 	The pellet of claim 2, wherein the shell further comprises a binder comprising at least one member selected from the group consisting of bentonite, molasses, and dextrin.

PLEASE AMEND CLAIM 12 as follows:
12. 	A pellet comprising: 
25 wt.% to 75 wt.% of a core wherein the core comprises: [[(i)]] from 93 wt.% to 97 wt.% of an iron orefrom 3 wt.% to 7 wt.% of a carbonaceous reducing agent, based on the total weight of the core; 
25 wt.% to 75 wt.% of a shell comprising the iron ore[[; and]], wherein the shell contains from 0 wt.% to less than 3 wt.% of the carbonaceous reducing agent based on the total weight of the shell;  
 an intermediate region between the core and the shell; 

wherein the core and the shell transition in a manner such that no clearly distinct boundary exists between the core and the shell in a cross-section of the pellet; 


wherein the iron ore in both the core and the shell comprises at least one member selected from the group consisting of hematite, magnetite, limonite, siderite, iron pyrite and goethite; and
 wherein the shell further comprises a binder comprising at least one member selected from the group consisting of dextrin, bentonite and molasses.

	PLEASE AMEND LINES 1-2 OF CLAIM 15 as follows:
15. 	A method to prepare the pellet of claim [[2, comprising the steps of:

	PLEASE AMEND LINES 1-2 OF CLAIM 20 as follows:
20. 	A method for producing iron comprising
	(a)	providing the pellet of claim [[2;


	PLEASE AMEND CLAIM 23 as follows:
23. 	A pellet comprising:
	25 wt.% to 75 wt.% of a core wherein the core comprises iron oxide[[, based on the total weight of the core; 
25 wt.% to 75 wt.% of a shell comprising iron ore and from at least some to less than 3 wt.% of the carbonaceous reducing agent based on the total weight of the shell; 

wherein the pellet comprises Fe203 in an amount ranging from greater than 88 wt.% to 99 wt.%, based on the total weight of the pellet,  
wherein the pellet further comprises a binder selected from the group consisting of bentonite, molasses and dextrin.

Allowable Subject Matter
Claims 2-7, 9-15, 20 and 23-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of the terminal disclaimer filed by applicant over U.S. Patent No. 10,214,788, the double patenting rejection as stated in the Final Office Action mailed 5/4/22 is withdrawn. 
Further, applicant’s amendments to the instant claims have overcome the 112(a) and 112(b) rejections, therefore they are withdrawn. 

Claim 2 requires a pellet with 1) a core comprising 93 to 97 wt% iron ore and about 3 to 7 wt% carbonaceous reducing agent; 2) an intermediate region between the core and the shell; and 3) a shell which contains 0 to 3 wt% carbonaceous reducing agent. Further, claim 2 requires where the core of the pellet comprises 25 wt.% to 75 wt.% of the pellet and the shell of the pellet comprises from 25 wt.% to 75 wt.% of the pellet and the pellet comprises from greater than 0 to 3% by weight silicon oxide. Claim 2 also requires that the core and shell transition in a manner such that no clearly distinct boundary exists between the core and the shell in a cross-section of the pellet. 
The primary prior art of record US 3134667 A of Holowaty teaches a pellet of iron ore (Holowaty, claim 1) with an innermost layer, i.e. core, containing coarse red hematite iron ore and carbonaceous fuel (Holowaty, claim 1). Holowaty teaches an outer layer, i.e. shell, consisting essentially of fine red hematite iron ore (Holowaty, claim 1) and Holowaty teaches a middle layer, i.e. intermediate region, containing a blend of coarse red hematite iron ore, iron ore concentrates and carbonaceous fuel (Holowaty, claim 1). Holowaty also teaches the use of sufficient quantities of carbonaceous fuel (Holowaty, col. 3, lines 32-35). While Holowaty does not teach about the transition between the core and the shell, applicant notes in paragraph [0063] of the specification that this property occurs where the core is not dried prior to forming the shell and as Holowaty does not disclose drying the core prior to forming the shell (Holowaty, col 3, line 64 – col 4, line 1) and specifically notes that moisture is used to hold the pellet together as no binders were used in preparing the pellet feed for sintering (Holowaty, col 4, lines 3-4), the pellet taught in Holowaty would exhibit the claimed property. 
While Holowaty does not teach where the core has carbonaceous reducing agent from about 3% to 7 wt%, US 6342089 B1 of McGaa which is also art of record teaches that the concentration of internal reductant in the green pellet can be between 2 and 20 percent (McGaa, col 5, lines 21-22; see also claim 8). Further, while Holowaty does not teach where core of the pellet comprises 25 wt.% to 75 wt.% of the pellet and the shell of the pellet comprises from 25 wt.% to 75 wt.% of the pellet, JP 2008-214715 of Murai which is art of record teaches that the ratio of radius of the core to the entire pellet in an iron ore core/shell pellet is between 0.4 and 0.5 (Murai, paragraph [0009]).
As noted above, claim 2 requires that the pellet as a whole comprises greater than 0% to 3 wt% silicon dioxide. Holowaty does not teach a specific amount for the overall amount of silicon dioxide in the pellet, but Holowaty discloses where the iron ore concentrate contains 7.34% SiO2 and the iron ore contains 9.41% SiO2 (Holowaty, Col 3, Example I). As Holowaty notes that one half of the iron ore is mixed with iron ore concentrates and carbonaceous fuel in sufficient quantities for sintering purposes (Holowaty, col 3, lines 30-33), and after this mix is charged to a pelleting drum, the other half of the iron ore is sprinkled into the drum and coated onto the pellets (Holowaty, col 3, lines 35-40). 
Assuming 100g of material is formed into the “core”, this would mean if 50g of iron ore were added, 7g of carbonaceous material (the maximum of the claimed range) and 43g of iron ore concentrate would make up the rest of the “core”. As the other half of iron ore is formed into the “shell”, this would mean that the core would have 50*0.0941 + 43*0.0734 = 7.8612g of SiO2.The shell would contain 50*0.0941 = 4.705g of Si02. In this case the overall pellet would contain 150g and the overall concentration of SiO2 would be 7.8612g + 4.705g / 150g =0.08377 or 8.377% SiO2. Even if 20% carbonaceous material was used as taught in McGaa and well outside the claimed range, this would still result in 7.741% SiO2 in the pellet as a whole. Therefore the pellet in Holowaty does not meet the claimed limitation of greater than 0 to 3% by weight silicon oxide. As neither McGaa nor Murai teach additions of silicon oxide in an amount of greater than 0 to 3% by weight, claim 2 is distinct from the art. As claim 2 is distinct from the art, claims 3-7, 9-11, and 14 are distinct from the art due at least to their dependency from claim 2. Further, as the method of making a pellet in claim 15 and the method of using a pellet in claim 20 incorporate the limitations of claim 2, they are also distinct from the art due to the pellet of claim 2 being distinct from the art.
Claim 12 requires a pellet with 1) a core comprising 93 to 97 wt% iron ore and about 3 to 7 wt% carbonaceous reducing agent; 2) an intermediate region between the core and the shell; and 3) a shell which contains from 0 to 3 wt% carbonaceous reducing agent. Further, claim 12 requires where the core of the pellet comprises 25 wt.% to 75 wt.% of the pellet and the shell of the pellet comprises from 25 wt.% to 75 wt.% of the pellet and the iron ore comprises at least one member selected from the group consisting of hematite, magnetite, limonite, siderite, iron pyrite, and goethite. Claim 12 also requires that the core and shell transition in a manner such that no clearly distinct boundary exists between the core and the shell in a cross-section of the pellet.  Finally, claim 12 requires where the shell comprises a binder comprising at least one member selected from the group consisting of dextrin, bentonite, and molasses.
The primary prior art of record US 3134667 A of Holowaty teaches a pellet of iron ore (Holowaty, claim 1) with an innermost layer, i.e. core, containing coarse red hematite iron ore and carbonaceous fuel (Holowaty, claim 1). Holowaty teaches an outer layer, i.e. shell, consisting essentially of fine red hematite iron ore (Holowaty, claim 1) and Holowaty teaches a middle layer, i.e. intermediate region, containing a blend of coarse red hematite iron ore, iron ore concentrates and carbonaceous fuel (Holowaty, claim 1). Holowaty also teaches the use of sufficient quantities of carbonaceous fuel (Holowaty, col. 3, lines 32-35). While Holowaty does not teach about the transition between the core and the shell, applicant notes in paragraph [0063] of the specification that this property occurs where the core is not dried prior to forming the shell and as Holowaty does not disclose drying the core prior to forming the shell (Holowaty, col 3, line 64 – col 4, line 1) and specifically notes that moisture is used to hold the pellet together (Holowaty, col 4, lines 3-4), the pellet taught in Holowaty would exhibit the claimed property. 
While Holowaty does not teach where the core has carbonaceous reducing agent from about 3% to 7 wt%, US 6342089 B1 of McGaa which is also art of record teaches that the concentration of internal reductant in the green pellet can be between 2 and 20 percent (McGaa, col 5, lines 21-22; see also claim 8). Further, while Holowaty does not teach where core of the pellet comprises 25 wt.% to 75 wt.% of the pellet and the shell of the pellet comprises from 25 wt.% to 75 wt.% of the pellet, JP 2008-214715 of Murai which is art of record teaches that the ratio of radius of the core to the entire pellet in an iron ore core/shell pellet is between 0.4 and 0.5 (Murai, paragraph [0009]).
Holowaty discloses that no binders are used in preparing the pellet feed for sintering (Holowaty, col 4, lines 3-4). Holowaty specifically notes that this lack of a binder distinguishes its invention from the prior art (Holowaty, col 4, lines 1-4). As such, Holowaty does not disclose a binder and teaches away from adding a binder, therefore claim 12 is distinct from the art and claim 13 is distinct from the art due at least to its dependency from claim 12. 

Claim 23 requires a pellet with a core comprising iron oxide and about 3 to about 9 wt% carbonaceous reducing agent; and a shell which contains from some to less than 3 wt% carbonaceous reducing agent. Further, claim 23 requires where the core of the pellet comprises 25 wt.% to 75 wt.% of the pellet and the shell of the pellet comprises from 25 wt.% to 75 wt.% of the pellet. Claim 23 requires where the pellet comprises Fe2O3 in an amount ranging from greater than 88 wt.% to 99 wt.%, based on the total weight of the pellet. Finally, claim 23 requires where the shell comprises a binder comprising at least one member selected from the group consisting of dextrin, bentonite, and molasses. 
The primary prior art of record US 3134667 A of Holowaty teaches a pellet of iron ore (Holowaty, claim 1) with an innermost layer, i.e. core, containing coarse red hematite iron ore and carbonaceous fuel (Holowaty, claim 1). Holowaty teaches an outer layer, i.e. shell, consisting essentially of fine red hematite iron ore (Holowaty, claim 1). Holowaty also teaches the use of sufficient quantities of carbonaceous fuel (Holowaty, col. 3, lines 32-35). 
While Holowaty does not teach where the core has carbonaceous reducing agent from about 3% to about 9 wt%, US 6342089 B1 of McGaa which is also art of record teaches that the concentration of internal reductant in the green pellet can be between 2 and 20 percent (McGaa, col 5, lines 21-22; see also claim 8). Further, while Holowaty does not teach where core of the pellet comprises 25 wt.% to 75 wt.% of the pellet and the shell of the pellet comprises from 25 wt.% to 75 wt.% of the pellet, JP 2008-214715 of Murai which is art of record teaches that the ratio of radius of the core to the entire pellet in an iron ore core/shell pellet is between 0.4 and 0.5 (Murai, paragraph [0009]).
Holowaty discloses that no binders are used in preparing the pellet feed for sintering (Holowaty, col 4, lines 3-4). Holowaty specifically notes that this lack of a binder distinguishes its invention from the prior art (Holowaty, col 4, lines 1-4). As such, Holowaty does not disclose a binder and teaches away from adding a binder, therefore claim 23 is distinct from the art and claims 24-25 are distinct from the art due at least to its dependency from claim 23.
Also, while Holowaty does not disclose a specific percentage of iron oxide in the pellet, Holowaty discloses using a mix of iron ore concentrate with 91.99% iron oxide and an iron ore with 81.2% iron oxide (Holowaty, Col 3, lines 10-35; see Example 1). As Holowaty notes that one half of the iron ore is mixed with iron ore concentrates and carbonaceous fuel in sufficient quantities for sintering purposes (Holowaty, col 3, lines 30-33), and after this mix is charged to a pelleting drum, the other half of the iron ore is sprinkled into the drum and coated onto the pellets (Holowaty, col 3, lines 35-40). 
Assuming 100g of material is formed into the “core”, this would mean if 50g of iron ore were added, at least 3g of carbonaceous material (the minimum of the claimed range) and 47g of iron ore concentrate would make up the rest of the “core”. As the other half of iron ore is formed into the “shell”, this would mean that the core would have 50*0.812 + 47*0.9199 = 83.8353g of iron oxide. The shell would contain 50*0.812 = 40.6g of iron oxide. In this case the overall pellet would contain 150g and the overall concentration of iron oxide would be 83.8353g + 40.6g / 150g =0.8295 or 82.95% iron oxide. Therefore the pellet in Holowaty does not meet the claimed limitation of comprises Fe2O3 in an amount ranging from greater than 88 wt.% to 99 wt.%. and neither Holowaty, nor McGaa or Murai teach a higher amount of iron oxide in the pellet. As such, claim 23 is distinct from the art and claims 24-25 are distinct from the art due at least to its dependency from claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733